DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued examination and IDS filed on May 2, 2022. The claims 16-26 remain allowable as indicated in the Notice of Allowance mailed on February 3, 2022. 
Claim 25 has been amended. 
Claims 28-29 are new.

Information Disclosure Statement
	The Examiner has considered the references listed on the Information Disclosure Statement submitted on May 2, 2022.
Allowable Subject Matter
Claims 16-29 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Tredwell (U.S. 2008/0245968; notated as Tredwell ‘968), Tredwell (U.S. 2011/0303849; notated as Tredwell ‘849), and Jagannathan (U.S. 2014/0113130).
Regarding claim 16:
Tredwell ‘968 discloses a structure comprising: 
a first scintillating screen (Fig. 7, 274) that converts an absorbed portion of incident radiation directed at the structure into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges);
 a photosensor array (Fig. 7, 288 and 290); and 
a second scintillating screen (Fig. 7, 272),  
wherein the photosensor array is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0043], imaging array absorbs light from the screens) and convert the captured light photons into electrical signals ([0059], imaging array converts charges in to digitized signals).
Jagannathan teaches a fiber optic plate (Fig. 1A-1B, 120) between the photosensor array (Fig. 1A-1B, 130) and the second scintillating screen (Fig. 1A-1B, 110), the second scintillating screen converts an absorbed portion of the incident radiation transmitted through the photosensor array and the fiber optic plate, into light photons ([0023]), a surface of the second scintillating screen (Fig. 1A-1B, 110) faces the fiber optic plate (Fig. 1A-1B, 120),
wherein the fiber optic plate (Fig. 1A-1B, 120) is a substrate (Fig. 1A-1B, 120) for the photosensor array.
However, Tredwell ‘968 and Jagannathan fails to disclose the photosensor array being between the first scintillating screen and the fiber optic plate, the second scintillating screen converts an absorbed portion of the incident radiation transmitted through the first scintillating screen, the photosensor array and the fiber optic plate, where a surface of the first scintillating screen faces the photosensor array and a surface of the second scintillating screen faces the fiber optic plate.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 17-18 and 23-29 are allowable by virtue of their dependency. 
Regarding claim 19:
Tredwell ‘968 discloses an imaging system comprising:
 a processor (Fig. 14, 480) configured to be in communication with a structure comprising: 
a first scintillating screen (Fig. 7, 274) that converts an absorbed portion of incident radiation directed at the structure into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges);
 a photosensor array (Fig. 7, 276); and 
a second scintillating screen (Fig. 7, 272), the second scintillating screen (Fig. 7, 272) converts an absorbed portion of the incident radiation ([0043], radiation) transmitted through the first scintillating screen (Fig. 7, 274) and the photosensor array (Fig. 7, 276) into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges), where a surface of the first scintillating screen faces the photosensor array (Fig. 7, a surface of screen 274 faces array 276), 
wherein the photosensor array (Fig. 7, 276) is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0043], imaging array absorbs light from the screens) and convert the captured light photons into electrical signals ([0059], imaging array converts charges in to digitized signals)
the processor (Fig. 14, 480) is configured to: 
receive the electrical signals from the structure ([0059], circuit receives signals from detector); and 
produce the image having a plurality of pixels using the electrical signals ([0059], image planes obtained from light sensitive elements combined to produce an image).
Jagannathan teaches a fiber optic plate (Fig. 1A-1B, 120) between the photosensor array (Fig. 1A-1B, 130) and the second scintillating screen (Fig. 1A-1B, 110), the second scintillating screen converts an absorbed portion of the incident radiation transmitted through the photosensor array and the fiber optic plate, into light photons ([0023]), a surface of the second scintillating screen (Fig. 1A-1B, 110) faces the fiber optic plate (Fig. 1A-1B, 120),
wherein the fiber optic plate (Fig. 1A-1B, 120) is a substrate (Fig. 1A-1B, 120) for the photosensor array.
However, Tredwell ‘968 and Jagannathan fails to disclose the photosensor array being between the first scintillating screen and the fiber optic plate, the second scintillating screen converts an absorbed portion of the incident radiation transmitted through the first scintillating screen, the photosensor array and the fiber optic plate, where a surface of the first scintillating screen faces the photosensor array and a surface of the second scintillating screen faces the fiber optic plate.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 20 is allowable by virtue of its dependency. 
Regarding claim 21:
Tredwell ‘968 discloses a radiation detector comprising: 
a first radiation converter (Fig. 7, 272); 
a second radiation converter (Fig. 7, 274); and 
a photosensor array (Fig. 7, 276),
the first radiation converter (Fig. 7, 272) being configured to: 
receive and partially absorb incident penetrating radiation directed towards the radiation detector ([0046], screen absorbs light); and 
convert the absorbed incident radiation into a burst of a plurality of light photons ([0043]-[0046], screen absorbs radiation and converts it to light), a number of which reach the photosensor array and are detected ([0046], photo-sensing elements sensitive to light);
 the second radiation converter (Fig. 7, 274) being configured to: 
receive and partially absorb the portion of the incident radiation transmitted through the first radiation converter and the photosensor array ([0046], screen absorbs light); and 
convert the absorbed radiation into a burst of a plurality of light photons ([0043]-[0046], screen absorbs radiation and converts it to light), a number of which reach the photosensor array and are detected ([0046], photo-sensing elements sensitive to light).
Jagannathan teaches a fiber optic plate (Fig. 1A-1B, 120) between the second scintillating converter (Fig. 1A-1B, 110) and the photosensor array (Fig. 1A-1B, 130), the fiber optic plate (Fig. 1A-1B, 120) being a substrate (Fig. 1A-1B, 120) for the photosensor array, where a surface of the second scintillating converter (Fig. 1A-1B, 110) faces the fiber optic plate (Fig. 1A-1B, 120),
 the second radiation converter being configured to: 
receive ([0023], incident radiation absorbed and received) and partially absorb the portion of the incident radiation transmitted through the first radiation converter, the photosensor array, and the fiber optic plate ([0023], incident radiation absorbed).
Tredwell ‘849 teaches the photosensor array being configured to: 
respond a spatial pattern ([0036], high frequency component and low frequency component) of the light photons from the first radiation converter and the second radiation converter ([0036], high frequency component and low frequency component) by converting the light photons into an electrical signal ([0059], conversion to electric signals) pattern representative of a sum of the spatial pattern of the light photons from the first radiation converter and the spatial pattern of the light photons from the second radiation converter ([0036]-[0040], high frequency component and low frequency component combined together).
However, Tredwell ‘968, Jagannathan, and Tredwell ‘849 fails to disclose the photosensor array being between the first scintillating converter and the fiber optic plate, where a surface of the first scintillating converter faces the photosensor array and a surface of the second scintillating converter faces the fiber optic plate.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 22 is allowable by virtue of its dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884